The Chancellor,
Costs out of the fund to the heirs of N. must be denied. It appears that they did not come in or apply to prove their debt in this suit of Mason, the creditor, until the time for taking the proof of debts had elapsed, nor until a month after the master had made and. filed his report thereon. Their admission was rather an act of indulgence; and the Court had not then declared any general rule or practice of this Court, rendering it necessary for all the creditors of the estate to come in and prove their debts. The heirs of N'icoll did not come in under a decree requiring them, as a condition of admission, to contribute to the costs of the suit; and, of course, if the case had turned out much more adversely than it has done, as to assets, the heirs of N. could not have been held to contribute towards the expense of the plaintiff’s suit.
In the case of Abell v. Screech, (10 Vesey, 355.) it was admitted not to be of course to allow costs of proving a debt before the master, under the usual decree upon a creditor’s bill: and the costs of a creditor proving his debt before the master, were not allowed in that case to be a charge upon the fund, I infer the English practice to *186be, that in ordinary cases, the creditors prove their debts before the master, at their own expense, when the assets fall short. But without laying down any general rule on the subject, I shall, in this case, where the creditor was so dilatory in coming in, and when he did not come in under the condition or stipulation to be contributory to the costs, not allow him his costs out of the fund.
Costs denied.